COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Detective George Schilter and Shriners Hospitals for Children v.
                          Cadence Bank, N.A.,

Appellate case number:    01-22-00317-CV

Trial court case number: 442,669

Trial court:              Probate Court No 3 of Harris County

       On June 23, 2022, this Court abated this appeal in order to allow the parties to attend
mediation. The parties have now filed documents indicating the case was not resolved at
mediation.
         The Court lifts the abatement and reinstates the appeal on its active docket. Appellants’
brief is due 30 days from the date of this order.
       It is so ORDERED.

Judge’s signature: /s/ Veronica Rivas-Molloy
                      Acting individually

Date: September 8, 2022